DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/16/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Title of Invention
The title is objected to because of the following informalities: the title of the invention recites "..foir..." and this is considered a typographical error. Appropriate correction is required. Applicant may file an updated ADS.
Claim Objections
Claims 3, 10 and 17 are objected to because of the following informalities: the limitation recited “part designers… part designers… ” The element “part designers” is repeated twice in the claim. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“data source importers configured to..., dataset manager system configured to, client application configured to, quester modules configured to… an evaluation module configured to…” in claim 1;
“the client application being configured to… the evaluation module being configured to” in claim 2;
“data source importers being configured to” in claim 3;
“the client application being configured to…the evaluation module being configured to” in claim 4;
“the client application being configured to” in claim 5.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Paragraph [0033] recites “In one example, the data sources importers can be coupled to a pre-processor 1021 to convert non-digital data to digital data. In one example, the data collection system 103 may include a database.” and in [0034] “In one example, the data source importers 102 may include a software tool to run program code for importing or extracting the plurality of datasets.”
Paragraph [0038] recites “In one example, the DMS 104 may include a database management system (DBMS) 1041.”)
Therefore, the corresponding structure of the placeholders recited in the claims “data source importers” is interpreted to be the pre-processor along with software tool, and the “dataset manager system” is interpreted to be a database.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
Claim limitation “a client application, quester modules and an evaluation module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function: “a client application coupled to the DMS and configured to receive a user request… the client application being configured to interpret the user request…  the client application is configured to produce a graphical user interface… the client 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-8, 11-15 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lindemann ("Towards a sustainable and economic selection of part candidates for Additive Manufacturing") in view of Katz (US 20020138316 A1).
In regard to claim 1, Lindemann teaches: A system for evaluating a measure of appropriateness of additive manufacturing (AM) to manufacture a vehicle part of a vehicle, comprising: (Lindemann, Abstract "One of the crucial points for bringing the technology to new users and new industries is the appropriate selection of feasible part candidates [e.g. a vehicle part of a vehicle]... This paper presents a appropriate part candidates [a measure of appropriateness], which are capable of bringing AM [additive manufacturing (AM)] into their businesses."; Introduction, "Several companies and research projects devote themselves to the usage of this manufacturing process and how it can be used for aircraft components [e.g. a vehicle part of a vehicle].")
… the measure of appropriateness of AM to manufacture the vehicle part of the vehicle during a lifecycle of the vehicle, (Lindemann, p. 935 "This paper presents a methodology to help end users to find appropriate part candidates [the measure of appropriateness of AM], which are capable of bringing AM into their businesses."; p. 936 "Depending on the branch a detailed look at the whole lifecycle of a product is worthwhile like in the aerospace industry. [LJM+ 12] A load-adapted and optimized design is the basis for a lightweight design that saves costs during the utilization phase by reducing fuel consumption of planes over 30 years... Thus to use AM with an economical benefit already today a methodology for the selection of most promising part candidates is very needed and the whole lifecycle of products [the vehicle part of the vehicle during a lifecycle of the vehicle] with respect to the potentials of AM has to be taken into consideration.")
… an evaluation module configured to produce the measure of appropriateness using an evaluation of the plurality of assessments; (Lindemann, p. 938 "2. Assessment Phase [an evaluation of a plurality of assessments] ➔ During this phase the number of collected parts shall be narrowed down in order to reduce the effort of information collection. This screening is concluded by applying a trade-off methodology matrix (TOM). The first segment of this matrix can adapted to the special needs of an industry (e.g. space parts)."; p. 939 "The Trade-off Methodology (TOM) matrix is one of the key aspects of the part selection process. The purpose of the TOM matrix (compare figure 2) is a screening of parts and whether the additive manufacturing of those parts enables benefits."; p. 942 "... the total List will be narrowed down to a maximum of 3 different part candidates [the measure of appropriateness]. Only these part candidates will be regarded in the second section of the matrix.)
a plurality of data source importers configured to (Katz, [0182] "the extraction process of internal data collection components 114 and external data collection components 116 preferably is initiated by load module 188 [e.g. data source importer], by one of the extract modules (i.e., extract modules 128-136 or extract modules 164-174), or at the data source (i.e., internal data sources 122-126..."; [0191] "the process of calling for internal data 30 is preferably initiated by load module 188, custom extract module 128, or custom customer database 122. For example, load module 188 may initiate a request to call a subset of internal data 30...")
import a plurality of datasets from a respective plurality of data sources to (Katz, [0042] "FIG. 3A illustrates examples of internal data sources and respective types of internal data in accordance with the present invention. Internal data 30 preferably are comprised of proprietary data aimed at and/or operated by an enterprise from a plurality of internal data sources [a plurality of datasets], including but not limited to suppliers' databases 42, contracts' databases 44, product quality databases 46, internal parts databases 48, data marts 50, ERP systems 52, SCM systems 54, MRP systems 56, and Customer Relations Management (CRM) systems 58. [e.g. a respective plurality of data sources]"; [0043] "FIG. 3B illustrates examples of external data sources and respective types of external data in accordance with the present invention. External data 32 preferably are comprised of data originating outside an enterprise, which may include historically contingent or other information of general interest to an enterprise, industry and/or market (including competing enterprises)... [e.g. a respective plurality of data sources]... ")
a data collection system with a composite dataset including data of the plurality of datasets; (Katz, [0044] "FIG. 4 is a high-level flowchart illustrating preferred embodiments of the workflow process and services of VCI system 28... Internal data 30 and external data 32 are loaded into data mart 74... Data mart 74 [a data collection system] preferably includes a plurality of databases and database management systems that collectively store and analyze internal data 30 and external data 32."; [0085] internal data 30, external data 32, and integrated data based on computations of internal data 30 and external data 32 [a composite dataset including data of the plurality of datasets]... All of the data are preferably stored in relational databases in datamart 74...")
a dataset manager system (DMS) configured to manage the data collection system with the composite dataset; and (Katz, [0044] "Data mart 74 preferably includes a plurality of databases and database management systems [DMS] that collectively store and analyze internal data 30 and external data 32.")
a client application coupled to the DMS and (Katz, [0186] "The functions of services and application server 202 [a client application] and its constituent components (i.e., core services 90, foundation services 92, and modules 1-N 106) depend upon the integration of internal data 30 and external data 32, which is stored in discovery database 192 [the DMS] and analysis database 194, and simultaneously made available for analysis by OLAP analysis server 198.") configured to receive a user request for… (Katz, [0186] "Services and application server 202 preferably transmits the integrated data to VCI user interface 208, which displays it in a plurality of formats based on user-defined inputs.")
the client application being configured to interpret the user request to produce a query executable by the DMS to retrieve data of the composite dataset from the data collection system, (Katz, [0185] "In response to direct user requests or in order to process data that are needed to satisfy user requests, applications, such as modules, in services and application server 120 [the client application] query analysis database 194 and OLAP database in data application components 120."; [0189] "The stored data is made available to services and application server 202 in data application components 120. Services and applications server 202 provides a plurality of functional applications that make decisions about VCI services, such as inventory levels, demand forecasts, contract commitments, spot market analysis, etc., based on the integration of internal data 30 and external data 32 [the composite dataset from the data collection system].")
the client application also including a plurality of quester modules configured to perform a plurality of assessments on the data retrieved from the composite dataset and (Katz, [0045] "Analysis services 78 [a plurality of assessments] use the input of the discovered data to produce a variety of reports intended to assist the user in analyzing the discovered data."; [0053] "In accordance with preferred embodiments of the present invention, analysis services 78 performs quantitative and qualitative analysis on the data results of discovery services 76 via a plurality of algorithms. Analysis services 78 may be customized based on user-defined criteria."; [0084] "Accordingly, modules 1-N 106 in module layer 86 preferably include the following exemplary embodiments: ... Data discovery module [a plurality of quester modules]: This module preferably provides the user with access to an integrated view of pertinent information, which preferably includes internal data 30, external data 32, and integrated data based on computations of internal data 30 and external data 32. [e.g. the data retrieved from the composite dataset] ")
wherein the client application is configured to produce a graphical user interface through which the client application is configured to receive the user request, and (Katz, [0189] "Services and applications server 202 [the client application] then sends the resulting data to the end user via VCI user interface 208 [a graphical user interface].") through which the client application is configured to display a report including at least the measure of appropriateness. (Katz, [0059] "Recommendation services 80 then preferably run the data through its algorithms, making a recommendation or plurality of recommendations based on the resulting data, displaying it via a generated report or the user interfaceof VCI system 28."; [0188] "Report server 204 receives analyzed data from analysis database 194 and OLAP server 198, and presents reports about the integrated data to the user via the web browser of VCI user interface 208."; Lindemann teaches the measure of appropriateness.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Lindemann to incorporate the teachings of Katz by including a 
In regard to claims 8 and 15, Lindemann teaches: A method of evaluating a measure of appropriateness of additive manufacturing (AM) to manufacture a vehicle part of a vehicle, comprising: (Lindemann, p. 935 Abstract "One of the crucial points for bringing the technology to new users and new industries is the appropriate selection of feasible part candidates [e.g. a vehicle part of a vehicle]... This paper presents a methodology to help end users to find appropriate part candidates [a measure of appropriateness], which are capable of bringing AM [additive manufacturing (AM)] into their businesses."; Introduction, "Several companies and research projects devote themselves to the usage of this manufacturing process and how it can be used for aircraft components [e.g. a vehicle part of a vehicle].")
… receiving a user request for the measure of appropriateness of AM to manufacture the vehicle part of the vehicle during a lifecycle of the vehicle; (Lindemann, p. 935 "This paper presents a methodology to help end users to find [a user request] appropriate part candidates [the measure of appropriateness of AM], which are capable of bringing AM into their businesses."; p. 936 "Depending on the branch a detailed look at the whole lifecycle of a product is worthwhile like in the aerospace industry. [LJM+ 12] A load-adapted and optimized design is the basis for a lightweight design that saves costs during the utilization phase by reducing fuel consumption of planes over 30 years... Thus to use AM with an economical benefit already today a methodology for the selection of most promising part candidates is very needed and the whole lifecycle of products [the vehicle part of the vehicle during a lifecycle of the vehicle] with respect to the potentials of AM has to be taken into consideration.")
…producing the measure of appropriateness using an evaluation of the plurality of assessments; (Lindemann, p. 938 "2. Assessment Phase [an evaluation of a plurality of assessments] ➔ During this phase the number of collected parts shall be narrowed down in order to reduce the effort of information collection. This screening is concluded by applying a trade-off methodology matrix (TOM). The first segment of this matrix can adapted to the special needs of an industry ( e.g. space parts)."; p. 939 "The Trade-off Methodology (TOM) matrix is one of the key aspects of the part selection process. The purpose of the TOM matrix (compare figure 2 ) is a screening of parts and whether the additive manufacturing of those parts enables benefits."; p. 942 "... the total List will be narrowed down to a maximum of 3 different part candidates [the measure of appropriateness]. Only these part candidates will be regarded in the second section of the matrix.)
Lindemann fails to teach, but Katz teaches: importing a plurality of datasets from a respective plurality of data sources to (Katz, [0042] "FIG. 3A illustrates examples of internal data sources and respective types of internal data in accordance with the present invention. Internal data 30 preferably are comprised of proprietary data aimed at and/or operated by an enterprise from a plurality of internal data sources [a plurality of datasets], including but not limited to suppliers' databases 42, contracts' databases 44, product quality databases 46, internal parts databases 48, data marts 50, ERP systems 52, SCM systems 54, MRP systems 56, and Customer Relations Management (CRM) systems 58. [e.g. a respective plurality of data sources]"; [0043] "FIG. 3B illustrates examples of external data sources and respective types of external data in accordance with the present invention. External data 32 preferably are comprised of data originating outside an enterprise, which may include historically contingent or other information of general interest to an enterprise, industry and/or market (including competing enterprises)... [e.g. a respective plurality of data sources]... ")
a data collection system with a composite dataset including data of the plurality of datasets; (Katz, [0044] "FIG. 4 is a high-level flowchart illustrating preferred embodiments of the workflow process and services of VCI system 28... Internal data 30 and external data 32 are loaded into data mart 74... Data mart 74 [a data collection system] preferably includes a plurality of databases and database management systems that collectively store and analyze internal data 30 and external data 32."; [0085] "... includes internal data 30, external data 32, and integrated data based on computations of internal data 30 and external data 32 [a composite dataset including data of the plurality of datasets]... All of the data are preferably stored in relational databases in datamart 74...")
interpreting the user request to produce a query executable by a dataset manager system (DMS) managing the data collection system to retrieve data of the composite dataset from the data collection system; (Katz, [0044] "Data mart 74 preferably includes a plurality of databases and database management systems [DMS] that collectively store and analyze internal data 30 and external data 32."; [0085] "Data discovery module provides access to this data, so that a user may access, query, [the user request / a query] analyze and organize such data in a multitude of ways.")
performing a plurality of assessments using a plurality of quester modules on the data retrieved from the composite dataset; (Katz, [0045] "Analysis services 78 [a plurality of assessments] use the input of the discovered data to produce a variety of reports intended to assist the user in analyzing the discovered data."; [0053] "In accordance with preferred embodiments of the present invention, analysis services 78 performs quantitative and qualitative analysis on the data results of discovery services 76 via a plurality of algorithms. Analysis services 78 may be customized based on user-defined criteria."; [0084] "Accordingly, modules 1-N 106 in module layer 86 preferably include the following exemplary embodiments: ... Data discovery module [a plurality of quester modules]: This module preferably provides the user with access to an integrated view of pertinent information, which internal data 30, external data 32, and integrated data based on computations of internal data 30 and external data 32. [e.g. the data retrieved from the composite dataset] ")
producing a graphical user interface; and (Katz, [0059] "Recommendation services 80 then preferably run the data through its algorithms, making a recommendation or plurality of recommendations based on the resulting data, displaying it via a generated report or the user interfaceof VCI system 28."; [0188] "Report server 204 receives analyzed data from... and presents reports about the integrated data to the user via the web browser of VCI user interface 208 [a graphical user interface]...")
displaying a report including at least the measure of appropriateness using the graphical user interface. (Katz, [0059] "... displaying it via a generated report or the user interface of VCI system 28."; [0085] "… report generation, and represented to the user in a plurality of formats, such as tables, lists, reports, etc."; [0188] "Report server 204 receives analyzed data from analysis database 194 and OLAP server 198, and presents reports about the integrated data to the user via the web browser of VCI user interface 208 [displaying a report using the graphical user interface]. Data may be reported to the user in a plurality of report formats and methods (which are further described below)."; Lindemann teaches the measure of appropriateness.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Lindemann to incorporate the teachings of Katz by including a Value Chain Intelligence (VCI) system. Doing so would enable users to not only gain insights into their supply chain operations, but also share the data among all participants in the supply chain network.
Claim 15 recites substantially the same limitation as claim 8, therefore the rejection applied to claim 8 also apply to claim 15. In addition, Katz teaches: A computer-readable storage medium... the computer-readable storage medium being non-transitory and having computer-readable program code stored therein that in response to execution by a processor, causes a computer system to at least: (Katz, [0001] "... the present invention relates to a computer-implemented system, method and process for providing value chain intelligence and the use thereof in an enterprise."; a Value Chain Intelligence (VCI) system is a  computer-implemented system, where a processor, non-transitory storage medium and program code are inherent).
In regard to claims 4, 11 and 18, Lindemann and Katz teach: The system of claim 1, wherein the client application being configured to receive the user request includes being configured to receive the user request including (Katz, [0185] "In response to direct user requests or in order to process data that are needed to satisfy user requests, applications, such as modules, in services and application server 120 [the client application] query analysis database 194 and OLAP database in data application components 120.")
a classification of the plurality of assessments from classifications of the plurality of assessments including a first classification for routine assessments indicating a predefined selection of the plurality of assessments, or a second classification or a third classification for conditional assessments indicating a selection of the plurality of assessments based on respectively a condition or event of the vehicle part, and (Katz, [0302] "Such an event is determined to have an adverse effect on the production of laptop model 5000, which in turn has an impact on the revenues and profits of the VCI customer A. The catastrophic event [a condition or event of the part] results in a news story that appears in a news wire, a local news source, etc. (Such a story is an example of external data 32 from news source 70 and may appear in Internet source 158 or subscription database 152.)... In accordance with the present invention, VCI system 28 preferably monitors external data sources 152 and 158 for such events, and extracts with extraction modules 164 and 166 news about the event, and stores the pertinent data, such as the type of event, date, time, manufacturer's name, location of the manufacturing facility, etc., in data mart 74. Accordingly, rules engine 96 is notified of this news event. 
wherein the evaluation module being configured to produce the measure of appropriateness (Lindemann, p. 938 "2. Assessment Phase…This screening is concluded by applying a trade-off methodology matrix (TOM)."; p. 942 "... the total List will be narrowed down to a maximum of 3 different part candidates [the measure of appropriateness]. Only these part candidates will be regarded in the second section of the matrix. ") includes being configured to produce the measure of appropriateness further according to the first classification, the second classification or the third classification in the user request. (Katz, [0230] "Data may be organized in VCI user interface 208 in a plurality of relevant categories, such as parts, part families, suppliers, contracts, news [according the third classification in the user request], market offerings, etc., which preferably are accessed via a plurality of linked windows and objects. For example, pertinent data may be organized according to part families, so that when the user selects a particular part or part family from a search page, all other related information for that part or part family (such as suppliers, contracts, market offerings, etc.) are organized and displayed to the user in an accessible format. Conventional visual, audio and tactile controls and features may be implemented for the user interface design, including a plurality of tabs, buttons, rollovers, sliders, check boxes, touch screens, dialog boxes, cascading menus, pop-up windows, drop-down lists, text messages, scroll bars, status bars, and time indicators, etc. Buttons may also appear in a plurality of states, such as normal, selected, default, and unavailable [e.g. the first classification / predefined / routine, the second classification or the third classification / conditional].")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Lindemann to incorporate the teachings of Katz by including a 
In regard to claims 5, 12 and 19, Lindemann and Katz teach: The system of claim 1, wherein the client application being configured to receive the user request includes being configured to receive the user request indicating (Katz, [0185] "In response to direct user requests or in order to process data that are needed to satisfy user requests, applications, such as modules, in services and application server 120 [the client application] query analysis database 194 and OLAP database in data application components 120.")
a selection of the plurality assessments from a group including a larger plurality of assessments that are available to produce… (Katz, [0046] "Discovery services 76 also execute a plurality of functions for identifying and establishing rules, notices and alerts customized according to user-defined criteria."; [0053] "Analysis services 78 may be customized based on user-defined criteria. For instance, a client may request risk analysis, involving applications associated with analysis services 78 to provide a plurality of analyses"; [0059] "Recommendation services 80 then preferably examine the analyzed data according to user-defined criteria (such as priorities and preferences)..."; [0231] "a user implementing one or a plurality of modules 1-N 1-6 preferably has access to an integrated view of data, such as internal data 30 about contracts, external data 32 about market offerings [a selection from the user request], etc. Accordingly, the user may define the parameters for criteria important to specific tasks in each module via VCI user interface 208. Modules 1-N 106 create templates for a plurality of views of the data (i.e., tables, graphs, etc.) and display them via VCI user interface 208. The data may be organized in VCI user interface 208 around parts, suppliers, contracts, news, market offerings, etc., with the ability to move from one such view to another through links.")
the measure of appropriateness. (Lindemann, p. 938 "2. Assessment Phase…This screening is concluded by applying a trade-off methodology matrix (TOM)."; p. 942 "... the total List will be narrowed part candidates [the measure of appropriateness]. Only these part candidates will be regarded in the second section of the matrix. ")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Lindemann to incorporate the teachings of Katz by including a Value Chain Intelligence (VCI) system. Doing so would enable users to not only gain insights into their supply chain operations, but also share the data among all participants in the supply chain network.
In regard to claims 6, 13 and 20, Lindemann and Katz teach: The system of claim 1, wherein the plurality of assessments includes one or more of a similarity assessment of similarity of the vehicle part with other manufactured vehicle parts, and (Katz, [0250] "... users may employ data discovery module to perform one or a plurality of the following tasks: Matching an equivalent, standard qualified part or parts to an internal part number from a parts/supplier database... Matching a similar internal part or parts in the parts/supplier database to an external part number [a similarity assessment of similarity].") an AM adaptability assessment and (Lindemann, "Redesigning a part for AM which might be slightly adapted and used for other products [e.g. adaptability assessment] will be more economical and more beneficial for a company."; "Material change: In this category the part is rated regarding the possibilities to produce the part with the adapted AM material [e.g. adaptability assessment] and meet the required strength/stiffuess of the part.") a part fabrication assessment of technical capability of utilizing AM to manufacture the vehicle part. (Lindemann, "Compliment of specific geometric conditions for AM: This category aims on making sure that the part candidates can be manufactured with the AM technology [a part fabrication assessment of technical capability of utilizing AM]. As stated out before the use of Design Rules is important to achieve the desired results with the AM technology. Therefore some questions have been derived from the Direct Manufacturing Design Rules developed at the DMRC (compare to [ZAll][ZA13]). Aspects considered are large solid block structures in 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Lindemann to incorporate the teachings of Katz by including a Value Chain Intelligence (VCI) system. Doing so would enable users to not only gain insights into their supply chain operations, but also share the data among all participants in the supply chain network.
In regard to claims 7, 14 and 21, Lindemann and Katz teach: The system of claim 1, wherein the measure of appropriateness includes a suitability of utilizing AM to manufacture the vehicle part, the suitability being indicated by a relevancy index based on the plurality of assessments. (Lindemann, p. 938 "The parts will be ranked according to assessments [e.g. a relevancy index based on the plurality of assessments] of AM experts and part owners. The result of the matrix's assessment presents a first choice of suitable parts for AM [a suitability of utilizing AM]."; p.939 "The first section of the TOM Matrix is supposed to be filled at the beginning of the assessment phase. Criteria, definitions and ratings [e.g. a relevancy index] can be defined according to different branches and industries or the different strategies of the companies."; p.942 "After the finalization of the rankings for the first parts of the first segment, which can mainly be filled by non AM experts, a certain rating [e.g. a relevancy index] for each part will appear in the TOM matrix."; p. 947 "Using the methodology described above can help to identify suitable part candidates to prevent product piracy by the use of additive manufacturing as well.")
Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lindemann in view of Katz in further view of Bickel (US 20160096318 A1).
In regard to claims 2, 9 and 16, Lindemann teaches: … the evaluation module being configured to produce the measure of appropriateness includes being configured to produce the measure of appropriateness (Lindemann, p. 938 "2. Assessment Phase [an evaluation of a plurality of assessments]... The first segment of this matrix can adapted to the special needs of an industry ( e.g. space parts)."; p. 939 "The Trade-off Methodology (TOM) matrix is one of the key aspects of the part selection process. The purpose of the TOM matrix (compare figure 2 ) is a screening of parts and whether the additive manufacturing of those parts enables benefits."; p. 942 "... the total List will be narrowed down to a maximum of 3 different part candidates [the measure of appropriateness]. Only these part candidates will be regarded in the second section of the matrix.)
Lindemann fails to teach, but Katz teaches: The system of claim 1, wherein the composite dataset includes at least a set of parameters for the plurality of assessments and (Katz, [0045] "Accordingly, discovery services 76 assist the user in identifying a plurality of parameters [a set of parameters] for criteria that are important to the user's tasks, so that the user can obtain necessary data for making business decisions. [for the plurality of assessments]"; "[0046] In accordance with preferred embodiments of the present invention, discovery services 76 collect data inputs from a plurality of sources for internal data 30 and for external data 32 [the composite dataset], synthesizing the data to provide support for sourcing.")
part identification information that describes vehicle parts of the vehicle including at least part numbers, (Katz, [0039] "VCI system 28 obtains and discovers a wide variety of internal and external data for particular components or other items, with the data typically originating in widely disparate forms and formats, with the data transformed and stored in a manner so as to be flexibly queried (such as by part number [part identification information], type or characteristic such as by manufacturer, memory density, speed, functional characteristics, and the like) and continuously updated, thereby enabling a more optimum strategic decision-making process."; [0086] "In accordance with the present invention, exemplary embodiments of internal data 30 used by data discovery module preferably include: Part numbers used inside an enterprise that may differ from part numbers used by a manufacturer, marketplace, etc.")
illustrated parts catalogue, and (Katz, [0108] "Class of equivalent parts for a part, plurality of parts, or family of parts... Class of upgrade parts for a part, plurality of parts, or family of parts... Standard industry categories [e.g. illustrated parts catalogue] for a part or plurality of parts... Classes of parts that are equivalent to a part or plurality of parts for the purposes of certain specified applications")
wherein the client application being configured to interpret the user request includes being configured to interpret the user request to produce the query (Katz, [0185] "In response to direct user requests or in order to process data that are needed to satisfy user requests, applications, such as modules, in services and application server 120 query analysis database 194 and OLAP database in data application components 120.")
that identifies the vehicle part based on the part identification information, (Katz, [0039] "VCI system 28 obtains and discovers a wide variety of internal and external data for particular components [e.g. the vehicle part] or other items, with the data typically originating in widely disparate forms and formats, with the data transformed and stored in a manner so as to be flexibly queried (such as by part number [part identification information]...")
the query being executable by the DMS to retrieve data of the composite dataset according thereto, and (Katz, [0044] "Data mart 74 preferably includes a plurality of databases and database management systems [DMS] that collectively store and analyze internal data 30 and external data 32."; [0085] "Data discovery module provides access to this data, so that a user may access, query, [the query] analyze and organize such data in a multitude of ways."; [0185] "... in services and application server 120 query analysis database 194 and OLAP database in data application components 120."; [0189] "The stored data is made available to services and application server 202 in data application components 120. Services and applications server 202 provides a plurality of functional applications that make decisions about VCI services, such as inventory levels, demand forecasts, contract commitments, based on the integration of internal data 30 and external data 32 [the composite dataset.")
…using the set of parameters. (Katz, [0039] "… with the data typically originating in widely disparate forms and formats, with the data transformed and stored in a manner so as to be flexibly queried (such as by part number, type or characteristic such as by manufacturer, memory density, speed, functional characteristics, and the like) [e.g. the set of parameters] and continuously updated, thereby enabling a more optimum strategic decision-making process. ..."; [0045] "Accordingly, discovery services 76 assist the user in identifying a plurality of parameters [a set of parameters] for criteria that are important to the user's tasks, so that the user can obtain necessary data for making business decisions.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Lindemann to incorporate the teachings of Katz by including a Value Chain Intelligence (VCI) system. Doing so would enable users to not only gain insights into their supply chain operations, but also share the data among all participants in the supply chain network.
Lindemann and Katz fail to teach, but Bickel teaches: … locations of the vehicle parts on the vehicle, and (Bickel, [0040] "The 3D object model 167 may include a plurality of object elements, regions, or portions 166 (e.g., legs, arms, a body, and a head if the object 167 is a figurine, a fuselage and wings if the object 167 is an airplane [e.g. the vehicle], a trunk and branches if the object 167 is a tree, and so on). In other cases, the object elements, regions, or portions 166 may be designated or selected by the user such as via a GUI provided on the I/O devices 154 (e.g., the user may draw boundaries between two or more regions on the 3D object model 167 to define the size, shape, and location of the object elements or regions 166 in the 3D object 167) [locations of the vehicle parts on the vehicle]."; [0041] "the memory 160 may be used to store a digital file 162 generated from the 3D object model 167 with object elements 163 associated with the elements or regions 166 (which may be set by the 3D printer interface program 156 or be defined by the user)")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Lindemann and Katz to incorporate the teachings of Bickel by including the predefined 'microstructure' used to form the 3D object's elements or regions. Doing so would make a combination of microstructures from the library and make the system to select compatible microstructures for neighboring object regions. (Bickel, [0019] "... Hence, the predefined 'microstructure' used to form the 3D object's elements or regions can be a combination of microstructures from the library."; [0037] "A different microstructure or microstructure design may be used for each object element or region of a 3D object (e.g., to achieve differing values or ranges of values for a particular material parameter or physical property), and an algorithm may be used to select compatible microstructures for neighboring object elements or regions so as to ensure the microstructures in a transition or mating region between the neighboring object elements or regions can be printed or formed to have mating or bonding structural features.")
Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lindemann in view of Katz in view of Colson (US 20180094953 A1) in view of Wetzer (US 20060265261 A1) in further view of Dumoff (US 20090198509 A1).
In regard to claims 3, 10 and 17, Lindemann and Katz fail to teach, but Colson teaches: The system of claim 1, wherein the plurality of data source importers being configured to import the plurality of datasets includes being configured to import the plurality of datasets from the respective plurality of data sources including data sources for vehicle operators, (Colson, [0071] "Data can include provenance of materials, condition of raw materials, manufacture methods and materials chosen or algorithmically determined, current equipment maintenance records, conformance to specifications and operator information including certification for equipment [vehicle (equipment) operators], materials [material manufacturers] or designs [part / equipment designers].")
vehicle manufacturers, part designers, material manufacturers, part fabricators, equipment designers/makers, (Colson, [0099] "The user accounts 424 may include data regarding users that have registered with the distributed manufacturing platform, such as customers, designers [equipment designers/makers], manufacturers [vehicle / material/ manufacturers, part fabricators], merchants shippers, payment services, reviewers, or other entities.")
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Lindemann and Katz to incorporate the teachings of Colson by including different ledgers and user account information. Doing so would make allow the system have access to different industry groups, businesses or organizations, and provide payment transferring in the system to designers, manufacturers, shippers, and/or other entities based upon the services. (Colson, [0070] "... multiple different ledgers may be used in connection with the platform 104. For example, different ledgers may be used for different industries (e.g., a pharmaceutical ledger, an aerospace ledger, an automotive ledger, a medical device ledger, a consumer products ledger, a military ledger, etc.), different ledgers may be used for different industry groups, different ledgers may be used for different businesses or organizations..."; [0099] "When a customer places an order (or some time thereafter), the payment module 416 may transfer payment from a financial account of the customer to financial accounts of the distributed manufacturing platform and one or more designers, manufacturers, shippers, and/or other entities, based upon the services used to fulfill the order and the terms of the purchase transaction.")
Lindemann, Katz and Colson fail to teach, but Wetzer teaches: part suppliers, maintenance providers, repair providers, over-haulers... and retrofitters. (Wetzer, [0027] "As used herein, a maintenance provider shall include any person or business entity that performs or supports maintenance, repair, or overhaul activity (i.e., an MRO activity) for at least one item of equipment."; [0029] "In accordance with the invention, FIG. 1 shows a maintenance system 11 for managing maintenance of at least one item of equipment. The maintenance system 11 comprises one or more data sources 10 (e.g., external data sources) that communicate with a data processing system 12. The data processing system 12 cooperates with a storage device 29."; [0042] "... the financial analyzer accesses the planned maintenance data in the storage device 29 and... In an alternate embodiment, the supplier of labor, a supplier of consumable material and a supplier of components [part suppliers] may provide external cost data on the planned maintenance activity.";[0062] "... the data processing system 12 and the storage device 29 can support the coordination of maintenance activities (e.g., maintenance, overhaul or repair) in real time on an ongoing basis with the latest actual configuration data and the latest upgrade requirements."; [0124] "The resource allocation system 104 may facilitate communications with workers for performing maintenance. The resource allocation system 104 may also facilitate the distribution of components supplied by the supplier internally within a maintenance provider [maintenance providers, repair providers, over-haulers, retrofitters] (e.g., an MRO organization). For example, the resource allocation processing system 104 may support the logistics involved with distributing inventory of the maintenance organization internally to multiple (maintenance, repair or overhaul) facilities located in geographically disparate or widely separated regions.")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Lindemann, Katz and Colson to incorporate the teachings of Wetzer by including resource allocation system. Doing so would insure timely and accurate provision of material, tools and the availability of workers. (Wetzer, [0027] "Accordingly, resource allocation system 104 may consider a transportation cost, freight cost, custom duties, scheduling of shipments, packaging 
Lindemann, Katz, Colson and Wetzer fail to teach, but Dumoff teaches: post-market supplier (Dumoff, [0038] "In one embodiment, methods disclosed herein may also be used by third parties for post-market monitoring or direct advertisement of their products... A satisfied customer who has a personal relationship with the service provider [post-market suppliers] may be more likely to respond to follow up surveys regarding from that service provider... Accordingly, one embodiment method may include a step of enabling a third party to obtain post-market monitoring of its goods or services."; [0045] "The completed surveys are analyzed to create individual profiles for physicians. The individual profiles preferably include a measure of past patients' satisfaction, ESRV, and marketing information... The marketing information may be entered manually or imported from a database.")
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Lindemann, Katz, Colson and Wetzer to incorporate the teachings of Dumoff by including post-market monitoring. Doing so would improve customer satisfaction with the goods and services received and build lasting personal relationships between service providers and service purchasers. (Dumoff, [0038] "The methods described herein are designed to improve customer satisfaction with the goods and services received and build lasting personal relationships between service providers and service purchasers… In addition, satisfied customers may be more willing to consider information received from the service providers such as additional instructions for use, product warning, product updates, advertisement of related products, and so on... Additionally, the third parties may use demographic factors provided by potential service purchasers for targeted direct advertisement.")
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU-TING CHUANG whose telephone number is (408)918-7519.  The examiner can normally be reached on Monday - Thursday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571)272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.C./Examiner, Art Unit 2122

/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126